COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )             
No.  08-04-00237-CR
                                                                              )
IN RE:  GERALD WILLIAMS                             )                   AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
MEMORANDUM  OPINION 
ON  WRIT  OF 
MANDAMUS
 




Relator Gerald
Williams has filed a petition for writ of mandamus, complaining of the trial
court=s failure
to act on his post-conviction application for writ of habeas corpus.  The documents attached to Relator=s mandamus petition indicate that the
trial court has not acted on the habeas application for over four years.[1]  This Court, however, does not have
jurisdiction over matters related to post-conviction writs of habeas
corpus.  See Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991); In re McAfee, 53
S.W.3d 715, 718 (Tex.App.--Houston [1st Dist.] 2001, orig. proceeding).  Only the Court of Criminal Appeals has the
authority to issue a writ of mandamus compelling a trial court to act on a
petition for writ of habeas corpus.  See
McAfee, 53 S.W.3d at 718; see also Martin v. Hamlin, 25 S.W.3d 718,
719 (Tex.Crim.App. 2000); McCree v. Hampton, 824 S.W.2d 578, 578-79
(Tex.Crim.App. 1992).  Accordingly, the
petition for writ of mandamus is dismissed.
 
 
September
9, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.
 
(Do Not Publish)




[1]
A letter to Relator from a deputy district clerk, dated April 13, 2004, states
that the clerk=s office
received Relator=s habeas
application on June 28, 2000.  On June
30, 2000, the trial court signed an order designating issues and granting the
State=s motion
to file an amended answer.  The letter
from the deputy district clerk states that there has been no further order from
the trial court.